Order entered July 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00702-CV

                          H. ROBERT ROSE, ET AL., Appellants

                                               V.

                         NICHOLAS BONVINO, ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-2450-06

                                           ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Brown

       Before the Court is the motion of H. Robert and Gaynell Rose to reduce the amount of

the supersedeas bond. This case involves an ongoing dispute concerning a fence on the Roses’

property. In 2007, the trial court ordered the Roses to reduce the height of a portion of their

fence in compliance with a restrictive covenant. The Roses removed the fence. Several years

later, they erected a new fence. Because the new fence exceeded the permissive height of six

feet, Nicholas and Doris Bonvino moved to enforce the judgment. On May 9, 2014, the trial

court granted the Bonvinos’ motion and ordered the Roses to remove the fence within thirty

days. The trial court did not award any damages for loss of view.
       The Roses asked the trial court to set a supersedeas bond in the amount of $1,200, the

cost to remove the fence. The Bonvinos asked the trial court to set the supersedeas bond at

$125,000. After conducting a hearing, the trial court set the bond at $125,000. The Roses have

asked this Court to review the trial court’s order. We stayed enforcement of the trial court’s May

9, 2014 order pending our review of the supersedeas bond.

       When a judgment is for something other than money or an interest in real property, the

security must adequately protect the judgment creditor against loss or damage that the appeal

might cause. TEX. R. APP. P. 24.2(a)(3). We review a trial court’s determination of the amount

of security for an abuse of discretion. See G.M. Houser, Inc. v. Rodgers, 204 S.W.3d 836, 840

(Tex. App.—Dallas 2006, no pet.).

       The Bonvinos contend that, while the appeal is pending, they are losing their view

blocked by the portion of the fence that exceeds six feet. Mr. Bonvino testified that $125,000

would compensate his family for their loss of view. The trial court, however, did not award any

damages for loss of view.

       We conclude the trial court abused its discretion in setting the bond at $125,000. The

only other amount in evidence was $1,200, the cost to remove the fence. Mr. Rose testified that

the purpose of the proposed $1,200 bond was to compensate Mr. Bonvino in the event the Roses

lose their appeal.

       We reverse the trial court’s order setting the supersedeas bond at $125,000. We ORDER

the supersedeas bond be set in the amount of $1,200 and payable in accordance with the

conditions set forth in rule of appellate procedure 24.1(b)-(d). See TEX. R. APP. P. 24.1(b)-(d).

                                                     /s/     ADA BROWN
                                                             JUSTICE